                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               NO. 5:19-CR-382-FL

UNITED STATES OF AMERICA

v.

AMONIE SHATEAS FLETCHER


                                              ORDER

       THIS MATTER is before the Court on the Defendant’s Unopposed Second Motion to

Amend the Terms of her Pre-Trial Release, filed in this matter on July 13, 2020. The Defendant

seeks permission to move with her children to reside with her cousin, Shalakyisha Olivo Massey

at 1100 N. Frazier Rd., Mebane, North Carolina in the Middle District of North Carolina. Ms.

Massey has advised that she is willing to serve as the third party custodian, and assist the

Defendant with child care.

       The Government has no objection to the Defendants’ motion.

       Having considered the foregoing;

       IT IS HEREBY ORDERED, that the Defendant shall be allowed to reside with

Shalakyisha Olivo Massey at 1100 N. Frazier Rd, Mebane, NC in the Middle District of North

Carolina.

                  20th
       This the ___________              July
                            day of _________________________ , 2020.



                                      ________________________________________
                                      The Honorable Louise W. Flanagan
                                      United States District Court Judge




            Case 5:19-cr-00382-FL Document 186 Filed 07/20/20 Page 1 of 1
